DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Longfellow U.S. Patent No. (2,237,252) in view of Roberts U.S. Patent No. (3,722,508) and further in view of Sewell U.S. Publication No. (2015/0237925 A1).
With respect to claim 1, Longfellow substantially discloses a protective and exercise hand restraint (figs.1-4), comprising: a padded hand support member (5’, fig.4); 
at least one wrist attachment (5”, fig.4) configured to surround the wrist and secure the hand within the hand receiving opening by tightening in response to attempted withdrawal of the hand from the restraint and loosening in response to opposite motion (5” comprises a buckle and when tightened around the wrist of the user is capable of performing the function).
Longfellow substantially discloses the invention as claimed except (1) a cover member extending over the padded hand support member to define a hand receiving opening, the opening being configured and dimensioned so that the cover member does not contact the hand with the hand positioned centrally on padded hand support member, the hand receiving opening being open at each end; and (2) wherein the at least one wrist attachment comprises at least one strap configured with a slip loop configured to be positioned around a patient's wrist with the patient's hand in the restraint.  
Roberts however, teaches immobilizer and guard particularly useful for intravenous infusions or the like is described in several embodiments. The immobilizer is a rigid member having one surface conforming to a portion of a limb spanning a joint, such as, for example, an elbow, wrist or ankle (fig.1).  Roberts further teaches clipped onto the parallel edges 11 is an infusion guard or cover member (12) in the form of a rigid arch. The parallel edges of the guard or cover member (12) are formed with a pair of parallel extensions 13 that define a groove therebetween complementary to the edge 11 on the immobilizer ([Col.2], lines 48-52).
In view of the teachings of Roberts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hand restraint of Longfellow by incorporating a cover member extending over the padded hand support member to define a hand receiving opening, the opening being configured and dimensioned so that the cover member does not contact the hand with the hand positioned centrally on padded hand support member for preventing either an inadvertent pull on the tubing or a blow at the infusion site from dislodging the needle or causing infiltration (abstract).   
The combination of Longfellow/Roberts substantially discloses the invention as claimed except the at least one wrist attachment comprises at least one strap configured with a slip loop configured to be positioned around a patient's wrist with the patient's hand in the restraint.  
Sewell however, teaches in [0027] a loop 115 of the tether may be worn round the wrist or carried in the driver's hand or gloved hand or worn about the elbow and be of sufficient size. It may be a slip loop so the loop 115 hugs the wrist, hand or arm portion of the driver at the driver's discretion.
In view of the teachings of Sewell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hand restraint of Longfellows/Roberts by incorporating at least one strap configured with a slip loop configured to be positioned around a patient's wrist with the patient's hand in the restraint for hugging the hugs the wrist of the user at the user’s discretion.
With respect to claim 2, the combination of Longfellows/Roberts/Sewell substantially discloses the invention as claimed.  Longfellows/Roberts further discloses the hand-receiving opening defined by the padded hand support member and the cover member provides sufficient space to allow access to a hand positioned in the restraint to permit diagnostic or therapeutic interventions to be performed on the back of the hand, wrist or fingers without removing the hand from the restraint.  
With respect to claim 4, the combination of Longfellows/Roberts/Sewell substantially discloses the invention as claimed.  Roberts further teaches plural slots (21, 21, fig.1) in the cover member or guard (12) through which the at least one wrist attachment or an arm motion restricting element may be passed and secured (shown in fig.1, intravenous tube is passed through, as such, at least one wrist attachment or an arm motion restricting element is capable of being passed and be secured).  
With respect to claim 6, the combination of Longfellows/Roberts/Sewell substantially discloses the invention as claimed.  Sewell further discloses the cover member is clear to permit observation of the patient's hand without removal from the restraint ([Col.5], lines 4-7, the arch forming the infusion guard be made of transparent material so that the needle and infusion site can be inspected without removing the guard from the region).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Longfellows/Roberts/Sewell as applied to claim 1 above, and further in view of Chapman U.S. Publication No. (2002/0092528 A1).
With respect to claim 5, the combination of Longfellows/Roberts/Sewell substantially discloses the invention as claimed except the at least one wrist attachment comprises a webbing strap and the restraint further comprises clips mounted to secure the webbing.  
Chapman however, teaches an arm restraint system with a wrist cuff module for each wrist, each wrist cuff module supplied with a releasable connector for securing the wrist cuff module [0030]. Chapman further teaches An elongated connection member 112, such as flat flexible webbing (composed of nylon or similar material), is connected perpendicular to the interconnect 110, and preferably at a substantially central position of the interconnect 110 [0041]; as shown in (fig.2A) the flat flexible webbing is affixed to clip (116).
In view of the teachings of Chapman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one wrist attachment of Longfellows/Roberts/Sewell by incorporating a webbing strap and the restraint further comprises clips mounted to secure the webbing for immobilizing the hand of the user.  

Allowable Subject Matter
Claims 7-13 are allowed.

Reasons for Allowance
The Office maintains examiner’s statement of reasons for allowance as stated in the Office Action mailed on 10/15/2021.

Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive. 
 Note the deficiencies of the primary reference/secondary reference was “the at least one wrist attachment comprises at least one strap configured with a slip loop configured to be positioned around a patient's wrist with the patient's hand in the restraint” to which the teaching reference of Sewell was met and to which Applicant argues against presenting arguments that the His present invention and claims are directed to a medical device, specifically a protective hand restraint designed (emphasis added) to help prevent self-extubation of an endotracheal tube in awake patients who may reflexively attempt removal, and also to allow early mobilization and exercise to preserve muscle strength in such patients. See, e.g. para 004 (published application). The Sewell disclosure very clearly resides in a different field of endeavor as it is directed to a motorcycle rider and passenger restraint. Sewell discloses a "stability belt" including a "spring- loaded safety belt buckle" and a belt strap that is long enough to "reach around an operator and a passenger of an open vehicle." See, e.g., Abstract. Even overbroadly characterizing the field of endeavor of the present invention as "medical devices" it is clear that the Sewell disclosure is5/8 
from a very different field of endeavor related to vehicle safety devices, again overbroadly stated.  Sewell therefore does not qualify as analogous art under the first test stated above. 
With respect to the second test, the problem faced by the inventor of the present invention is clearly described in the background section of the application as related to prevention of extubation of intubated patients who are confined to hospital beds, without excessive restraint that can lead to secondary problems from lack of patient motion. In contrast to the present invention, Sewell very clearly states the problem he intended to solve: "what is needed is an improved belt that may provide for greater safety and stability for a passenger." See para. 0010. The configuration of a motorcycle/vehicle safety belt cannot reasonably be characterized as pertinent to the problem of providing a sufficient but not excessive restraint to prevent extubation of critical care patients without unduly limiting mobility as faced by the present inventor. 
Even looking more narrowly at the specific piece of the Sewell disclosure relied on in the rejection - the loop 115 on tether 110 - it is clear that the problem faced by Sewell and solved by loop 115 has no pertinence to the problem faced by the present inventor. As described in Sewell paras. 0026 and 0027, the purpose of the loop 115 is to create a convenient way to attach the tether 110 to the hand or arm of the driver so that the tether can open buckle 105 quickly and easily in an emergency situation, thus freeing the belt for binding together the driver/rider and passenger. As described in para 0027, the loop 115 may be a slip loop so that it "hugs the wrist, hand or arm portion of the driver at the driver's discretion." However, also described is an alternative of the driver simply holding the loop in the hand. Thus, the problem solved by Sewell with respect to loop 115 is nothing more than to provide a convenient attachment to the driver for tether 110 in order to allow emergency release of buckle 105 as needed. It should be further noted that in the context of the Sewell disclosure there is nothing special about a slip loop other than it may be simple and convenient. A person of ordinary skill would see that any form of removable attachment, such as Velcro, buckles, etc. would provide the same solution as the slip loop.  In contrast to Sewell, the problem faced by the present inventor was how to adequately 
attach a protective hand restraint to the patient so as to provide restraint when needed in response to certain patient movements, but to also not restrain or otherwise unduly restrict patient movement or circulation when restraint was not needed. This problem and the solution is described in detail in para 0021 of the published application. Sewell teaches nothing at all6/8 
pertinent to this problem and Sewell therefore is not analogous art with respect to the present claims.
 This is not found to be persuasive because both the prior art of record drawn to Sewell and Applicant claim is related to the use of a strap configured with a slip loop configured to be positioned around a patient's wrist with the patient's hand in order to restraint the anatomy of the user, as such, is considered relevant art.  A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention); in this instance, the prior art drawn to Sewell is analogous art to the claimed invention if (a) the reference is from the same field of endeavor (which is to restrain the anatomy of the user via a strap having a slip loop) as the claimed invention (even if it addresses a different problem).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786